Cite as 2015 Ark. App. 472

                 ARKANSAS COURT OF APPEALS
                                         DIVISION II
                                        No. CV-15-342


LYNN TALLEY                                        OPINION DELIVERED SEPTEMBER 16, 2015
                                APPELLANT
                                                   APPEAL FROM THE POPE COUNTY
                                                   CIRCUIT COURT
V.                                                 [NO. JV-2013-227]

                                                   HONORABLE KEN D. COKER, JR.,
ARKANSAS DEPARTMENT OF                             JUDGE
HUMAN SERVICES and MINOR
CHILDREN                                           AFFIRMED; MOTION TO
                      APPELLEE                     WITHDRAW GRANTED



                         ROBERT J. GLADWIN, Chief Judge

       This appeal is from the January 16, 2015 Pope County Circuit Court order terminating

appellant Lynn Talley’s parental rights to her daughters, P.W. and A.W. Appellant’s counsel

has filed a no-merit brief pursuant to Linker-Flores v. Arkansas Department of Human Services,

359 Ark. 131, 194 S.W.3d 739 (2004), and Arkansas Supreme Court and Court of Appeals

Rule 6-9(i) (2014), addressing all rulings decided adversely to appellant—including the

decision to terminate—and asserting that there are no issues that would support a meritorious

appeal. Counsel has also filed a motion asking to be relieved as counsel.

       On May 27, 2015, the clerk of this court sent a copy of counsel’s motion and brief to

Ms. Talley informing her that she had the right to file pro se points for reversal. See Ark. Sup.

Ct. R. 6-9(i)(3). The packet was sent by certified mail to Ms. Talley’s last known address,

which was listed in the certificate of service on the motion to withdraw. On June 8, 2015,
                                   Cite as 2015 Ark. App. 472

the certified packet was returned to the clerk’s office marked “unclaimed.” Appellant’s counsel

has no additional contact information. Ms. Talley did not file pro se points for reversal, and

neither the Department of Human Services nor the attorney ad litem have filed briefs in this

appeal.

          Having carefully examined the record and the no-merit brief, we conclude that counsel

has complied with the requirements established by the Arkansas Supreme Court for no-merit

appeals in termination cases and that the appeal is wholly without merit. Accordingly, we

affirm by memorandum opinion the termination of Ms. Talley’s parental rights. See In re

Memorandum Opinions, 16 Ark. App. 301, 700 S.W.2d 63 (1985); Ark. Sup. Ct. R. 5-2(e)

(2014). Counsel’s motion to withdraw is granted.

          Affirmed; motion to withdraw granted.

          WHITEAKER and HOOFMAN, JJ., agree.

          Suzanne Ritter Lumpkin, Arkansas Public Defender Commission, for appellant.


          No response.




                                                2